Citation Nr: 0707936	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-17 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
mouth injury.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during service or 
for many years thereafter, and is not otherwise related to 
service.

2.  Tinnitus was not shown during service or for many years 
thereafter, and is not otherwise related to service.

3.  No residuals of an inservice mouth injury are 
demonstrated.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during service 
and sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).

3.  Residuals of a mouth injury were not incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§  3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2003 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The March 2004 rating decision and a 
June 2005 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  A March 2006 letter to the 
veteran provided notice regarding the criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).

Regarding the duty to assist, the record in this case 
includes service medical records, VA and private 
treatment records and a reports of several VA 
examinations.  The veteran has not identified any 
outstanding records that are pertinent to the 
development of this claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2006).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must also preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis of Claims
 
A.  Service connection for hearing loss and tinnitus

The veteran asserts that his hearing loss and tinnitus are 
related to noise exposure during service.  

The veteran served on active duty from  August 1961 to August 
1965.  Service medical records are negative for any 
complaints, findings or diagnoses of hearing loss.   The 
veteran had scores of 15/15 bilaterally on a "whispered 
voice" test at enlistment, and an audiogram performed in 
September 1961 reflects normal clinical findings.

Service medical records show that the veteran sought 
treatment in June 1963 after reportedly being hit in the face 
by a case of canned meat.  He was noted to have bleeding from 
the right ear.  He did not complain of hearing loss, and no 
diagnosis of hearing loss was rendered.  Upon separation in 
August 1965, the veteran had a score of 15/15 on a whispered 
voice examination.

Hearing loss and tinnitus were first noted many years after 
separation from service.  A diagnosis of hearing loss is 
first shown in private audiological evaluations dated  in 
1985.  These records do not provide an evidence of a medical 
nexus to the veteran's service.  

The veteran was afforded a VA audiological examination in 
January 2005.  The examiner indicated review of the claims 
file and interviewed the veteran.  The veteran gave a history 
of exposure to military noises including firearms, firing 
ranges, helicopters and naval guns.  The veteran reported 
that his hearing loss had its onset in 1980.   He also 
reported a history of exposure to noise including factory 
noise and power tools.  Audiological findings of the 
examination reflect hearing loss by VA standards.  See 38 
C.F.R. § 3.385 (2006).  The examiner diagnosed mild to severe 
sensorineural hearing loss bilaterally.  The examiner opined 
that the veteran's current tinnitus and sensironeural hearing 
loss were not caused by military noise exposure.  The 
examiner explained that the veteran had normal hearing at 
enlistment and at separation.  The examiner further stated 
that the veteran reported that he first notice hearing loss 
in 1980 and tinnitus in 1998, may years after separation from 
service.  No medical opinion or other competent medical 
evidence to contradict the opinion provided by the VA 
examiner in January 2005 has been presented.

The Board notes the veteran's contention that military noise 
exposure caused his hearing loss.  These assertions are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter such as, in this case, the etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).








B.  Service connection for residuals of a mouth injury

The veteran contends that he sustained an injury to his mouth 
and teeth during service when a case of food fell and hit him 
in the face.   

Service dental records show that tooth number 9 was noted as 
missing during the enlistment examination.  The examiner 
noted an inflamed hard palate and diastema of teeth number 7 
and 8.   As mentioned above, the veteran sought treatment in 
June 1963 after reportedly being hit in the face by a case of 
canned meat.  He was treated for a right ear lesion and 
bleeding from the right ear.   No injuries to the teeth were 
noted at that time.

The veteran was afforded a VA dental examination in February 
2005.  The examiner interviewed and reviewed the claims file.  
The veteran reported that he was struck in the face with a 
container of food during service and sustained lacerations of 
the lips, bleeding from the ears and a loss of tooth, which 
the examiner identified as number 9.  The veteran further 
reported a history of several root canals since service.    

Upon examination, there was no tenderness or clicking in the 
temporomandibular joint.  The veteran had a class II molar 
occlusion and a class I cuspid relationship and multiple 
porcelain fused to metal bridges and crowns.  The examiner 
stated that service dental records showed that tooth number 9 
was noted as missing during the veteran's entrance 
examination.  The examiner opined that the veteran did not 
have a mouth injury or dental trauma related to service and 
that the restorations in place were most likely the result of 
routine care as a result of dental caries.    
 
The Board finds that service connection for residuals of an 
inservice mouth injury is not warranted.  The evidence of 
record is negative for such an injury.  The VA examiner 
reported that the veteran does not have a current injury of 
the tempromandibular joint and that the veteran does not have 
a dental disability related to dental trauma during service.  
Again, no medical opinion or other competent medical evidence 
to support the veteran's assertions has been submitted. 
Although the veteran contends that he has dental injuries as 
a result of injuries sustained during service, he is not 
competent to offer an opinion on the etiology of his 
condition.  See Espiritu, supra.     

Accordingly, the Board concludes that there are no current 
residuals of a mouth injury as a consequence of the inservice 
incident when the veteran was struck in the face by a case of 
canned meat. The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1101, 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a mouth injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


